DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “electric vacuum cleaning apparatus” in Claims 10 and 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 16, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6, 16, 17, and 18 recite the limitation "wherein the second dust-collecting-chamber outlet includes a plurality of openings arranged in a wider range than the recess part in a width direction of the wall of the dust collecting chamber".  This language is confusing and it is unclear what the scope of the limitation is.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 7-9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka JP 2005-237732 A (hereafter Tanaka).

Regarding Claim 1, Tanaka anticipates:
 Claim 1 (Original): An electric vacuum cleaner (electric vacuum cleaner 1) comprising: 
a separator (dust collector 30) that separates dust from dust-containing air; 
a dust collecting chamber (dust collecting case 31) that accumulates dust separated with the separator; 
a waste outlet (bottom opening of dust collecting case 31 below upstream dust collecting area 39) that discharges dust from the dust collecting chamber (Figure 3); 
a recess part (lower edge 41c) that is provided within the dust collecting chamber, communicates with the waste outlet (fluidic communication allowing opening/sealing), and accumulates dust inside the dust collecting chamber (provides side wall for accumulation, Figure 3); and 
a waste-outlet lid (bottom cover 35) that is part of a wall of the recess part (lower edge 41c seal), and opens and closes the waste outlet (Figures 3-5).  

Regarding Claim 2, Tanaka anticipates:
Claim 2 (Original): The electric vacuum cleaner according to claim 1, further comprising: 
a dust collecting chamber outlet (opening around filter element 41b, Figure 6) provided on the wall of the recess part (top wall of 41c Figure 5); and 
a filter provided on the dust collecting chamber outlet (filter element 41b).  

Regarding Claim 3, Tanaka anticipates:
Claim 3 (Currently Amended): The electric vacuum cleaner according to claim 1 

Regarding Claim 4, Tanaka anticipates:
Claim 4 (Original): The electric vacuum cleaner according to claim 3, wherein the dust collecting chamber (dust collecting case 31) has non-opening wall surfaces in both side portions of the recess part as viewed from a direction of dust flow from the dust guiding face to the recess part (Figure 3).  

Regarding Claim 5, Tanaka anticipates:
Claim 5 (Currently Amended): The electric vacuum cleaner according to 
a second dust-collecting-chamber outlet (outlet 34) that is provided on the wall of the dust collecting chamber (dust collecting case 31), and is spaced apart from the recess part (lower edge 41c); and 
a second filter (downstream filter 38) provided on the second dust-collecting-chamber outlet (Figure 3).  

Regarding Claim 7, Tanaka anticipates:
Claim 7 (Currently Amended): The electric vacuum cleaner according to claim 5 

Regarding Claim 8, Tanaka anticipates:
Claim 8 (Original): The electric vacuum cleaner according to claim 7, further comprising: 
a second dust collecting chamber (downstream dust collecting chamber 40) that accumulates dust separated with the second separator (pleat filter medium); and 
a second waste outlet (bottom opening of dust collecting case 31 below downstream dust collecting area 40) that discharges dust from the second dust collecting chamber, 
wherein the waste-outlet lid (bottom cover 35) opens and closes both of the waste outlet and the second waste outlet together (Figures 3-5).  

Regarding Claim 9, Tanaka anticipates:
Claim 9 (Currently Amended): The electric vacuum cleaner according to 
a cleaner body (vacuum cleaner body 2) that includes the separator (dust collector 30), the dust collecting chamber (dust collecting case 31), and the waste-outlet lid (bottom cover 35)(Figure 1); and 
a pair of wheels (rear wheels 16) that are provided on a lateral face of the cleaner body (Figure 2), cover and hide a back face of the cleaner body when viewed from a rotation centerline direction of the pair of wheels (Figure 2), and support the cleaner body in a movable manner whichever direction around the rotation centerline the cleaner body is laid down (Figure 1).  

Regarding Claim 12, Tanaka anticipates:
Claim 12 (New): The electric vacuum cleaner according to claim 2, further comprising a dust guiding face (holder 41a) that lead dust from an inlet (inlet 33) of the dust collecting chamber (dust collecting case 31) to the recess part (lower edge 41c).  

Regarding Claim 13, Tanaka anticipates:
Claim 13 (New): The electric vacuum cleaner according to claim 2, further comprising: 
a second dust-collecting-chamber outlet (outlet 34) that is provided on the wall of the dust collecting chamber (dust collecting case 31), and is spaced apart from the recess part (lower edge 41c); and 
a second filter (downstream filter 38) provided on the second dust-collecting-chamber outlet (Figure 3).  

Regarding Claim 14, Tanaka anticipates:
Claim 14 (New): The electric vacuum cleaner according to claim 3, further comprising: 
a second dust-collecting-chamber outlet (outlet 34) that is provided on the wall of the dust collecting chamber (dust collecting case 31), and is spaced apart from the recess part (lower edge 41c); and 
a second filter (downstream filter 38) provided on the second dust-collecting-chamber outlet (Figure 3).  

Regarding Claim 15, Tanaka anticipates:
Claim 15 (New): The electric vacuum cleaner according to claim 4, further comprising: 
a second dust-collecting-chamber outlet (outlet 34) that is provided on the wall of the dust collecting chamber (dust collecting case 31), and is spaced apart from the recess part (lower edge 41c); and 
a second filter (downstream filter 38) provided on the second dust-collecting-chamber outlet (Figure 3).  

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with multiple dust chambers or dust removal stations.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723